Citation Nr: 1117717	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-40 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for VA death benefits as the surviving former spouse of the Veteran.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  He died on April [redacted], 1998.  The appellant is his former spouse.

This appeal arises before the Board of Veterans' Appeals (Board) from a letter denial rendered in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

It is noted that the appellant withdrew her hearing request in correspondence dated November 2009.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 1998.

2.  VA Form 21-534 received by VA in December 2008 reflects that the appellant was divorced from the Veteran and had not lived continuously with the Veteran from the date of marriage to the date of his death noting that they were divorced.

3.  A Divorce Decree of record shows dissolution of the marriage between the appellant and Veteran on June 30, 1986.


CONCLUSION OF LAW

As a matter of law, the appellant does not meet the criteria for basic eligibility for VA death benefits as the surviving spouse of the Veteran.  38 U.S.C.A. § 101(3), 103, 1102, 1304, 1310, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205, 3.1000 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non- service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to- assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  However, it is noted that the August 2009 Statement of the Case (SOC) included the laws and regulations pertaining to the definition of spouse, surviving spouse, and the provision pertaining to divorce for VA benefits purposes.

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Basic Eligibility for VA Death Benefits

A. Applicable Law

Dependency and Indemnity Compensation is a payment made by VA to a "surviving spouse," child, or parent of a deceased Veteran because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  Death pension is available to the "surviving spouse" of a Veteran because of his nonservice- connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 3.3.  Also, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d).

Under statute and regulation, the term "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

A "spouse" is defined as a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  The pertinent regulation regarding surviving spouses further provides that, "[e]xcept as provided in § 3.52, 'surviving spouse' means a person of the opposite sex whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of the marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) [e]xcept as provided in § 3.55, has not remarried or has not since the death of the veteran . . . lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person."  38 C.F.R. § 3.50(b).  This regulation is based upon 38 U.S.C.A. § 101(3).

The requirement that there must be continuous cohabitation from the date of the marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  Furthermore, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).

38 C.F.R. § 3.55 provides that, in general, entitlement to VA benefits as a surviving spouse terminates with the remarriage of the surviving spouse, and cannot be reinstated until the subsequent marriage has ended, such as by death, divorce, or annulment.  This regulation, however, does not pertain to this matter, because there is no evidence showing, or any allegation made, that the appellant has remarried.

In the absence of conflicting information, proof of marriage by a copy of the public record of marriage containing sufficient data to identify the parties, date and place of marriage, and the number of prior marriages if shown on the official record along with a certified statement by the appellant concerning the date, place, and circumstances of the dissolution of any prior marriage may be accepted as establishing a valid marriage.  Where there is conflicting information, proof of termination of a prior marriage will be shown by proof of death or a certified copy or abstract of a final divorce decree or annulment.  38 C.F.R. § 3.205(a), (b).

B.  Facts and Analysis

The evidence of record includes a death certificate showing that the Veteran died on April [redacted], 1998, from acute coronary insufficiency.  In December 2008, VA received from the appellant VA Form 21-534.  Therein, the appellant indicated that she was divorced from the Veteran and had not lived continuously with him from the date of marriage to the date of his death.  A State of Oklahoma Divorce Decree shows that legal dissolution of the marriage between the appellant and Veteran occurred on June 30, 1986.

In this case, it is uncontroverted that the appellant was married to the Veteran and that this marriage was ended by divorce in 1986.  It is further uncontroverted that the Veteran died some 12 years later in 1998.  When the appellant filed VA Form 21-534 in July 2009, she acknowledged that she was divorced from the Veteran and had not lived continuously with him until his death.  Therefore, the appellant was not the Veteran's spouse at the time of his death and it not entitled to those VA benefits bestowed on the surviving spouses of veterans.

Accordingly, the claim is denied as a matter of law.  Sabonis, supra.



ORDER

As a matter of law, basic eligibility of the Veteran's former spouse for VA death benefits is not established.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


